                     Case 20-11602-BLS       Doc 7    Filed 06/19/20       Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                            Chapter 11

    FACTOM, INC.,1                                    Case No. 20-11602 (BLS)

                            Debtor.                   Obj. Deadline: July 3, 2020 at 4:00 p.m.


              MOTION OF THE DEBTOR FOR ORDER AUTHORIZING IT TO PAY
                         PREMIUM FINANCING OBLIGATIONS

             The Debtor hereby moves for an order, in the form annexed hereto, authorizing it pay all

obligations under the premium financing agreement annexed hereto as Exhibit 1, pursuant to

Bankruptcy Code section 105(a), and states:

                                      JURISDICTION AND VENUE

             1.     This Court has subject matter jurisdiction to consider this motion pursuant to

28 U.S.C. §§ 157(a) and 1334(b). This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

Venue in this district is proper pursuant to 28 U.S.C. § 1408.

                          RELIEF REQUESTED AND BASIS THEREFOR

             2.     Shortly before the commencement of this case, the Debtor entered into the premium

financing agreement to finance a D&O policy.

             3.     The first payment under the agreement is due July 18, 2020.

             4.     The Debtor seeks authority to pay all obligations under the premium financing

agreement, in view of the importance of maintaining insurance coverage, pursuant to Bankruptcy

Code section 105(a). Similar relief has been granted in countless other chapter 11 cases filed in

this district.




1The Debtor’s mailing address is 13492 Research Boulevard, P.O. Box 643, Austin, Texas 78750.
The last 4 digits of its taxpayer identification number are 6915.
                     Case 20-11602-BLS       Doc 7     Filed 06/19/20    Page 2 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                            Chapter 11

    FACTOM, INC.,1                                    Case No. 20-11602

                            Debtor.

              MOTION OF THE DEBTOR FOR ORDER AUTHORIZING IT TO PAY
                         PREMIUM FINANCING OBLIGATIONS

             The Debtor hereby moves for an order, in the form annexed hereto, authorizing it pay all

obligations under the premium financing agreement annexed hereto as Exhibit 1, pursuant to

Bankruptcy Code section 105(a), and states:

                                      JURISDICTION AND VENUE

             1.     This Court has subject matter jurisdiction to consider this motion pursuant to

28 U.S.C. §§ 157(a) and 1334(b). This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

Venue in this district is proper pursuant to 28 U.S.C. § 1408.

                          RELIEF REQUESTED AND BASIS THEREFOR

             2.     Shortly before the commencement of this case, the Debtor entered into the premium

financing agreement to finance a D&O policy.

             3.     The first payment under the agreement is due July 18, 2020.

             4.     The Debtor seeks authority to pay all obligations under the premium financing

agreement, in view of the importance of maintaining insurance coverage, pursuant to Bankruptcy

Code section 105(a). Similar relief has been granted in countless other chapter 11 cases filed in

this district.




1
 The Debtor’s mailing address is 13492 Research Boulevard, P.O. Box 643, Austin, Texas 78750.
The last 4 digits of its taxpayer identification number are 6915.
                Case 20-11602-BLS         Doc 7    Filed 06/19/20     Page 3 of 3




                                     NO PRIOR REQUEST

       5.      No prior request for the relief sought herein has been made to this Court or to any

other court.

       WHEREFORE, the Debtor requests that the Court enter the annexed proposed order and

grant such other and further relief as the Court deems just and proper.

Dated: June 19, 2020                                 Respectfully submitted,

                                                     /s/ Julia Klein
                                                     Julia Klein (DE 5198)
                                                     KLEIN LLC
                                                     919 North Market Street, Suite 600
                                                     Wilmington, Delaware 19801
                                                     (302) 438-0456
                                                     klein@kleinllc.com

                                                     - and -

                                                     Jeffrey Chubak (pro hac vice)
                                                     AMINI LLC
                                                     131 West 35th Street, 12th Floor
                                                     New York, New York 10001
                                                     (212) 490-4700
                                                     jchubak@aminillc.com
                                                     Proposed Attorneys for the Debtor
